NOT PRECEDENTIAL

           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT
                     _____________

                    Nos. 15-2165 & 15-2166
                        _____________

                In re: MARIE L. CHAVANNES,
                                     Appellant
                        ______________

                          No. 15-3238
                        ______________

                In re: MARIE L. CHAVANNES,
                                     Appellant

     FIRST AMERICAN TITLE INSURANCE COMPANY

                                v.

                    MARIE L. CHAVANES,
                     f/k/a Marie Comond
                       ______________

           On Appeal from the United States District Court
               for the Eastern District of Pennsylvania
(District Court Nos. 5-15-cv-01214, 5-15-cv-01321, 5-14-cv-04528)
              District Judge: Hon. Jeffrey L. Schmehl
                          ______________

        Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                        April 18, 2016
                       ______________

Before: McKEE, Chief Judge, FUENTES and ROTH, Circuit Judges.

              (Opinion filed: September 21, 2016)
                                _______________________

                                       OPINION*
                                _______________________


McKEE, Circuit Judge.

       Debtor Marie L. Chavannes appeals from three district court orders dismissing her

motion to reopen the time to file an appeal; sanctioning her for failing to attend meetings

with creditors; and denying her motion to dismiss her Chapter 7 case. For the reasons

that follow, we will affirm the district court’s orders.1

                                               I.

       Our standard of review is mixed. We review district courts’ decisions on requests

for extensions of time to file appeals for abuse of discretion.2 We will not disturb such

rulings “unless there is a definite and firm conviction that the court . . . committed a clear

error of judgment.”3 In contrast, our review of the timeliness of an appeal to a district

court from a bankruptcy court is plenary.4

                                              II.

       Under Federal Rule of Appellate Procedure 4(a)(6), courts allow reopening of the

time to file an appeal if three conditions are satisfied: (1) the movant did not receive

*
  This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  The district court had jurisdiction to consider appeals from orders of the bankruptcy
court pursuant to 28 U.S.C. § 158(a)(1). This court has jurisdiction under 28 U.S.C. §§
158(d)(1), 1291.
2
  See Ragguette v. Premier Wines & Spirits, 691 F.3d 315, 322 (3d Cir. 2012).
3
  Id. (quoting In re Cendant Corp. Prides Litig., 233 F.3d 188, 192 (3d Cir. 2000)).
4
  See In re Flanagan, 999 F.2d 753, 756 (3d Cir. 1993).

                                               2
notice of the entry of the order sought to be appealed within 21 days after entry; (2) the

motion to reopen is filed within 180 days after the order is entered or within 14 days after

the movant receives notice of the entry, whichever is earlier; and (3) no party would be

prejudiced. Even if these three criteria are met, it is within the court’s discretion to deny

a request to reopen.5 Applying these factors to Chavannes’ motion, the district court

denied her request. We agree and will affirm the district court’s denial of Chavannes’

motion to reopen.

       The district court correctly determined that Chavannes had met the deadline in

Rule 4(a)(6)’s second factor. Though the circumstances surrounding Chavannes’ receipt

of notice of the order under appeal are not entirely clear, the district court’s conclusion

that any delay in notice is ultimately chargeable to Chavannes is reasonable. At least one

of Chavannes’ counsel from amongst her carousel of attorneys appears to have been

listed on the docket when the order was entered—he should have received notification on

her behalf. Moreover, it is difficult not to conclude that Chavannes received notice

directly, as she was frequently listed as pro se. The court likewise did not abuse its

discretion in determining that further prolongation of these proceedings would “certainly

verge[] on prejudice”6 to her creditor given Chavannes’ extensive pattern of delaying the

litigation.

       Chavannes’ protests to the contrary are unavailing. She contends that her failure

5
  FED. R. APP. P. 4(a)(6) (“The district court may reopen the time to file an appeal.”)
(emphasis added); see also Arai v. Am. Bryce Ranches Inc., 316 F.3d 1066, 1069 (9th Cir.
2003); Matter of Jones, 970 F.2d 36, 39 (5th Cir. 1992).
6
Ohio App. 5.

                                              3
to file a timely appeal constituted “excusable neglect,” which permitted the court to

accept a late filing. Specifically, Chavannes blames the clerk’s office or in the

alternative, her counsel, for her own tardiness. We are not persuaded. Chavannes further

claims that the district court improperly considered the impact of her history of

untimeliness and delay on her creditor in its prejudice finding. However, that claim

ignores the wide discretion that Rule 4(a)(6) affords to courts.

       We will also affirm the district court’s dismissal of Chavannes’ appeals of the

bankruptcy court’s order of sanctions and denial of her motion to dismiss her case. A

notice of appeal of a bankruptcy court order must be filed within 14 days of the entry of

the given order.7 This requirement is jurisdictional and non-waivable.8 Because the

sanctions order Chavannes sought to appeal was entered on February 13, 2015, her notice

of appeal filed on March 4, 2015 was untimely. The same is true of her March 4, 2015

notice of appeal of the January 29, 2015 order denying her motion to dismiss. The

district court correctly rejected Chavannes’ claim that, contrary to the official date stamps

provided by the clerk’s office, both notices were actually timely filed, as evidenced by

additional earlier date stamps. This argument is frivolous because even the alternate date

stamp of February 27, 2015 was beyond the 14-day window of the January 29, 2015

order under appeal.


7
  Fed. R. Bankr. P. 8002(a)(1).
8
  See In re Caterbone, 640 F.3d 108, 112 (3d Cir. 2011) (“[E]ven though it is a
bankruptcy rule that specifies the time within which an appeal must be filed, the statutory
incorporation of that rule renders its requirement statutory and, hence, jurisdictional and
non-waivable.”).

                                             4
       Moreover, the district court had every reason to view these odd February date

notations with a jaundiced eye as they were potentially fraudulent. A statement filed by

the bankruptcy judge fixes March 4, 2015, not February 27, 2015, as the notice of appeal

date and recommends dismissal of the appeals as untimely. The district court was right to

agree and we see no reason to disturb the district court’s holding.

                                             III.

       For the reasons set forth above, we will affirm the district court’s orders.




                                              5